DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
1.	Claims 122-138 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on November 12, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 122-138 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,398,592. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-16 contain additional limitations requiring the cartridge to further comprise a porous vent structure coupled to a proximal, downstream end of the container, the porous vent structure configured to allow air to pass through the porous vent structure while providing liquid from passing through the porous vent structure upon being wetted by a sample of displaced liquid from the reservoir chamber; and wherein the sample of displaced liquid comprises: liquid of the eye comprising one or more markers of the eye accumulated in the reservoir chamber through the porous structure over a period of time; and a therapeutic agent formulation remaining in the reservoir chamber after the period of time and prior to injecting the therapeutic fill volume from the syringe, the therapeutic agent formulation comprising one or more non-pharmacologic components and an amount of a therapeutic agent, and is thus more specific, in effect making the invention of patented claims 1-26 a "species" of the "generic" invention of instant claims 122-138. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Interpretation
7.	Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	There are many claims with regard to the sample of fluid displaced from the reservoir chamber (claims 124-131); however, this is apparatus claim which merely requires: “[an] apparatus for collecting a sample of fluid from a reservoir chamber of a therapeutic device” and later “wherein the second lumen is arranged to allow a sample of fluid to be displaced from the reservoir chamber.”  Accordingly, these intended use limitations must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, one having ordinary skill in the art would recognize that a prior art apparatus fully capable of collecting a sample of fluid from a reservoir chamber of a therapeutic device, would also be fully capable of collecting vitreous humor, aqueous humor, markers of the eye, and therapeutic agents.
	Additionally, claim 122 requires “the container [to be] arranged to collect the displaced sample of fluid for use in one or more analyses.” This intended use limitation must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, if a prior art container is fully capable of collecting displaced samples of fluid and those collected samples of fluid are fully capable of  undergoing further analysis, then the prior art meets the claim.

Claim Objections
8.	Claim 122 is objected to because of the following informalities: In line 12, “allow a sample of fluid to be displaced” is recited; however, “a sample of fluid” was already introduced in line 1 of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

9.	Claims 122-138 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
	In the preamble of claim 122 “… and implanted in an eye of a patient…” positively recites a human organism, and needs to be amended to recite the human organism functionally.  For example, the following amendment would overcome this issue: ---… and configured to be implanted in an eye of a patient…---.
	Claims 123-138 are rejected for depending from claim 122.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 123-128 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 123 recites “wherein the porous structure releases the therapeutic device via diffusion out from the reservoir chamber.” However, it is unclear as to how the porous structure would release the therapeutic device out of the reservoir chamber, when the therapeutic device comprises the porous structure and the reservoir chamber.  For purpose of examination, claim 123 will be interpreted as follows: 
---wherein the porous structure releases the therapeutic agent via diffusion out from the reservoir chamber.---
	Claims 124-128 are rejected for depending from claim 123.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

11.	Claims 122-135 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over de Juan, JR. et al. (US PGPUB 2010/0255061) in view of Breegi et al. (US PGPUB 2004/0230183).

12.	With regard to claim 122, de Juan discloses an apparatus for collecting a sample of fluid from a reservoir chamber (140) of a therapeutic device (100) having a porous structure (150) and implanted in an eye of a patient (abstract; Figs. 1A-1-1, 1A-1-2, and 7), the apparatus comprising: a cartridge (injector, 701) coupleable to a syringe (plunger, lacking reference numeral, within first container 702C), the cartridge (701) being arranged to contain therapeutic agent (110, 702; Fig. 7), the cartridge (701) comprising: at least one needle (189) being operable to penetrate the implanted therapeutic device (100), wherein the at least one needle (189) comprises a first lumen and a second lumen, the first lumen arranged to allow an amount of the therapeutic agent (702) to be injected from the syringe through the first lumen into the reservoir chamber (140) of the implanted therapeutic device (100; “a double lumen needle with a first lumen coupled to the first container and a second lumen coupled to the second container, such that spent media 703 passes from the container reservoir of device 100 to the injector”; [0541]); and a container (second container, 703C) coupled to the cartridge (701) and in fluid communication with the second lumen extending through the at least one needle (189; Fig. 7), wherein the second lumen is arranged to allow a sample of fluid (spent media, 703) to be displaced from the reservoir chamber (140) through the second lumen into the container (703C) at the same time as the amount of therapeutic agent (702) is injected from the syringe through the first lumen into the reservoir chamber (140; “a double lumen needle with a first lumen coupled to the first container and a second lumen coupled to the second container, such that spent media 703 passes from the container reservoir of device 100 to the injector”; [0541]), the container (703C) arranged to collect the displaced sample of fluid (703), wherein the displaced sample of fluid (703) is fully capable of use in one or more analyses.
	Within the same embodiment, de Juan fails to explicitly disclose that the cartridge is couplable by a connector to a syringe; however, in an alternate embodiment (Figs. 8, 8-1 and 8-2), de Juan discloses syringes including connectors (one side of Luer-Lock tips and needle hubs connecting to barrel of syringe) for subsequent connection to the therapeutic device (100; [0320]; [0606-0608]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the cartridge disclosed by de Juan to include a separate syringe coupled by a connector rather than just an associated plunger, similar to that disclosed in an alternate embodiment of de Juan, in order to allow for quick and simple removal of the syringe after use and subsequent replacement of the syringe for further injection, via conventional connection/coupling means.
	Further, while the sample of fluid (703) displaced and collected by de Juan into the container (703C) is fully capable of use in one or more analyses, de Juan fails to explicitly disclose this functionality.
	However, Breegi discloses a drug delivery device and syringe for filling the same (abstract), including a method of collecting a sample of fluid from a reservoir chamber (therapeutic agent chamber, 30) of a therapeutic device implanted in an eye, the method comprising: penetrating the therapeutic device with at least one needle, displace fluid from the reservoir chamber through a second needle into a container while injecting an amount of therapeutic agent from a syringe (31) through a first needle into the reservoir chamber of the implanted therapeutic device; and collecting the displaced fluid in the container for use in one or more analyses (Figs. 3A, 4A; [0043]; [0046]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the collection of displaced fluid disclosed by de Juan to include the step of performing subsequent analyses, similar to that disclosed by Breegi, in order to test for the presence of markers for beneficial or detrimental effect, as suggested by Breegi in paragraph [0046].
	Additionally, Breegi discloses a direct connection between the rim of the device and the therapeutic agent chamber ([0037]). Accordingly, it would have been further obvious to one having ordinary skill in the art at the time the invention was made to modify the cartridge and syringe disclosed by de Juan to provide a direct connection/coupling between the cartridge and syringe, in order to prevent unwanted disconnection of the syringe during use.

13.	With regard to claim 123, de Juan discloses that the porous structure (150) releases the therapeutic agent via diffusion out from the reservoir chamber (140; [0385]; [0402]; [0406]; [0421]; [0493]).

14.	With regard to claim 124, de Juan discloses that the sample of fluid (703) displaced from the reservoir chamber (140) comprises: liquid from the eye comprising one or more markers of the eye (accumulations of sub retinal fluid and other components) accumulated in the reservoir chamber (140) through the porous structure (150) over a period of time; and a therapeutic agent formulation (702 spent after injection forming 703) remaining in the reservoir chamber (140) after the period of time, the therapeutic agent formulation (702 spent after injection forming 703) comprising one or more non-pharmacologic components (particulate; proteins) and an amount of the therapeutic agent (702; [0032-0033]; [0486]; [0541]; [0720]).

15.	With regard to claim 125, de Juan discloses that the displaced fluid comprises an aqueous humor or a vitreous humor fluid of the eye ([0007]; [0014-0015]; [0018]; [0043-0045]).

16.	With regard to claim 126, de Juan discloses that the one or more non-pharmacologic components comprises one or more of a marker to measure device function, a salt, a surfactant, a stabilizer, or a particle ([0032-0033]; [0486]; [0541]; [0720]).

17.	With regard to claim 127, de Juan discloses that the therapeutic agent (110, 702) comprises one or more compounds of 2-Methoxyestradiol analogs ([0473-0474]), 3 -aminothalidomide ([0473-0474]), 13 -ci s retinoic acid ([0473-0474]), A0003, A5b 1 integrin inhibitor ([0473-0474]), Abarelix ([0470]), Abatacept ([0470]), Abciximab ([0470]), ABT-578 ([0471]), Acetonide ([0021]; [0392]; [0429]; [0473]), Adalimumab ([0470]), Aldesleukin ([0470]), Alefacept ([0470]), Alemtuzumab ([0470]), Alpha-i -proteinase inhibitor ([0470]), Alteplase ([0470]), AMG- 1470 ([0473-0474]), Anakinra ([0470]), Anecortave acetate ([0473-0474]), Angiostatin ([0473-0474]), Anistreplase ([0470]), Anti -angiogenesis peptides, Anti- angiogenesis antibodies, TRC093, TRC 105, Anti-angiogeric bifunctional protein, Anti-endothelial growth factor, Antihemophilic Factor, Antithymocyte globulin, Anti-hypertensive MC 101, Anti- platelet derived growth factor, Anti-VEGF, AP23 841, ARC 1905 (Complement Cascade Inhibitor Factor C5), Aprotinin, Arcitumomab, Asparaginase, Axitinib, Basiliximab, Becaplermin, Bevacizumab, Bivalirudin, Bortezomib, Bosutinib, Botulinum Toxin Type A, Botulinum Toxin Type B, CS inhibitor, Cal 101 (P13K Delta Inhibitor), Canstatin, Capromab, Captopril, CCI-779, Cediranib, Celecoxib, Cetrorelix, Cetuximab, Choriogonadotropin alfa, Cilary neurotrophic factor, Coagulation Factor IX, Coagulation factor VI~a, Colchicines, Collagenase, Complement factor H recombinant, C ompstatin derivative peptide, POT-4, Corticotropin, C osyntropin, Cyclophilins, Cyclosporine, Daclizumab, Darbepoetin alfa, Dasatinib, Defibrotide, Denileukin diftitox, Desmopressin, Dexamethasone, Diclofenac, Dithiocarbamate, Dornase Alfa, Drotrecogin alfa, Eculizumab, Efalizumab, Endostatin, Enfuvirtide, Epoetin alfa, Eptifibatide, Erlotinib, Etanercept, Everolimus, Exenatide, FCFD45 14S (Complement Cascade Inhibitor Factor D), Felypressin, Fenretinide, Filgrastim, FK605 -binding proteins, FKBPs, Fluocinolone Acetonide, Follitropin beta, Fumagillin, Galsulfase, Gefitinib, Gemtuzumab ozogamicin, Glatiramer Acetate, Glucagon recombinant, Goserelin, Human Serum Albumin, Hyaluronidase, Ibritumomab, Idursulfase, Imatinib, Immune globulin, Infliximab, Insulin Glargine recombinant, Insulin Lyspro recombinant, Insulin, Interferon, Interferon Alfa-2a, nterferon Alfa-2b, Interferon alfacon- 1, Interferon alfa-n 1, Interferon alfa-n3, Interferon beta-lb, Interferon gamma-lb, Lapatinib, Lepirudin, Lestaurtinib, Leuprolide, Lutropin alfa, Mecasermin, Menotropins, Methotrexate, mTOR inhibitors, Muromonab, Natalizumab, Nepafenac, Nesiritide, Nilotinib, N53 98, Octreotide, Omalizumab, Oprelvekin, OspA lipoprotein, OT-55 1, Oxytocin, Palifermin, Palivizumab, Panitumumab, PDGF inhibitor, PEDF (pigment epithelium derived factor), Pegademase bovine, Pegaptanib, Pegaspargase, Pegfilgrastim, Peginterferon alfa-2a, Peginterferon alfa-2b, Pegvi somant, Pentoxifylline, Perindozril, Pimecrolimus, PKC (protein kinase C) inhibitors, Pramlintide, Proteosome inhibitors, Pyrrolidine, Quinopril, Ranibizumab, Rapamycin (siroliums), Rasburicase, Reteplase, Retinal stimulant, Retinoid(s), Rituximab, RNAI (RNA interference of angiogenic factors), Rofecoxib, Rosiglitazone, Ruboxistaurin, Salmon Calcitonin, Sargramostim, SDZ-RAD, Secretin, Selective inhibitor of the factor 3 complement cascade, Selective inhibitor of the factor 5 complement cascade, Semaxanib, Sermorelin, Serum albumin iodinated, Sirolimus reformulation (rapamycin), siRNAi molecule synthetic FTP-80 li-i14, Somatropin recombinant, Squalamine, Streptokinase, Sunitinib, Complement Cascade Inhibitor (Factor B), Tacrolimus, Tenecteplase, Teriparatide, Tetrathi omolyb date, Thalidomide, Thyrotropin Alfa, Tie-i and Tie-2 kinase inhibitors, Toceranib, Tositumomab, TPN 470 analogue, Trastuzumab, Triamcinolone acetonide, Troglitazone, Tumistatin, Urofollitropin, Urokinase, Vandetanib, Vasopressin, Vatalanib, VEGF receptor kinase inhibitor, VEGF Trap, Visual Cycle Modulator ACU-4229, Vitamin(s), Vitronectin receptor antagonists, or Volociximab ([0470-0474]).

18.	With regard to claims 128 and 131, de Juan discloses that the component (accumulations of sub retinal fluid and other components) comprises one or more markers of the eye (“reduction in retinal thickness”) and wherein the method further comprises: identifying the one or more markers to determine effectiveness of the therapeutic agent based on the one or more markers ([0755]), wherein the one or more markers is selected from the group consisting of one or more of a protein biomarker of ocular disease, a biomarker having a linkage to an ocular disease, a biomarker having a linkage to AMD, a biomarker associated with AMD, a biomarker corresponding to a conversion from dry AMD to wet AMD, a biomarker comprising an early predictor of conversion of wet AMD to dry AMD (“reduction in retinal thickness;” [0755]).  Also “cyst-like formations easily evaluated through Optical Coherence Tomography (OCT; [0756-0757]).

19.	With regard to claim 129, de Juan discloses that that the displaced fluid (703) comprises an aqueous humor or a vitreous humor fluid accumulated within the reservoir chamber (140) from the eye through the porous structure (150; [0007]; [0014-0015]; [0018]; [0043-0045]).

20.	With regard to claim 130, de Juan discloses that that the displaced fluid (703) comprises a component (accumulations of sub retinal fluid and other components) accumulated within the reservoir chamber (140) from the eye through the porous structure (150; ([0032-0033]; [0486]; [0541]; [0720]; [0755]).

21.	With regard to claim 132, while de Juan discloses an alternate embodiment (Fig. 7A), where the container (703C) is shown separate from the syringe (first container, 702C) and appears fully capable of allowing access to the sample of fluid (703) contained within the container (703C), de Juan is silent in regard to the container further comprising a penetrable barrier to access the sample of fluid contained within the container.
	However, Breegi discloses that the container (evacuated canister of 102; Fig. 4A) is sealed to allow for subsequent examination for microbial growth or testing for the presence of markers for beneficial or detrimental effects ([0046]; [0048]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the container disclosed by de Juan to include a penetrable barrier, similar to that disclosed by Breegi, in order to allow for subsequent examination of collected fluid for microbial growth or testing for the presence of markers for beneficial or detrimental effects, as suggested by Breegi in paragraph [0046].  Further, one having ordinary skill in the art would be motivated to utilize a penetrable seal on the container in order to preserve the sample using well-known conventional means, where the seal maintains sterility of the sample while still allowing access to the sample.

22.	With regard to claim 133, while de Juan discloses features of the invention (reservoir container, 130) as being transparent for visual inspection ([0565]), de Juan is silent in regard to the container comprising an optically clear material to view the sample of fluid within the container.
	However, Breegi discloses that the container (evacuation canister) comprising an optically clear material to view the sample of fluid within the container (visible through viewing window, 107; best seen in Fig. 4A; [0046-0048]; claim 34).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the container disclosed by de Juan to include an optically clear material, similar to that disclosed by Breegi, in order to allow for visual inspection of its contents, as suggested by Breegi in paragraph [0046].

23.	With regard to claim 134, de Juan fails to explicitly disclose that the container is detachable to release the container from the cartridge.
	However, Breegi discloses that the container (evacuated canister) is detachable to release the container from the system (Fig. 4A; [0048]; claim 35).
	Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the container disclosed by de Juan to be detachable from the cartridge, similar to that disclosed by Breegi, in order to allow for subsequent examination of collected fluid for microbial growth or testing for the presence of markers for beneficial or detrimental effects, as suggested by Breegi in paragraph [0046].

24.	With regard to claim 135, within the same embodiment, de Juan and Breegi fail to explicitly disclose a support comprising the connector to couple to the syringe, the support further comprising a second connector to couple to the container; however, in an alternate embodiment (Figs. 8, 8-1 and 8-2), de Juan discloses syringes including a support (Luer-Lock tips and needle hubs), wherein the support comprises the connector (one side of Luer-Lock tips and needle hubs) coupled to the syringe, and the support (Luer-Lock tips and needle hubs) further comprising a second connector (opposite side of Luer-Lock tips and needle hubs) to couple to the therapeutic device (100; [0320]; [0606-0608]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the cartridge disclosed by de Juan in view of Breegi to include a support having conventional connectors on either side, similar to that disclosed in an alternate embodiment of de Juan, in order to allow for quick and simple removal of the syringe after use and subsequent replacement of the syringe for further injection, via conventional connection/coupling means.
	Further, while de Juan discloses a stopper mechanism (704) connected to the container (703C; Fig. 7; [0540]), and Breegi discloses a vacuum source (102) being coupled to an evacuated canister (Fig. 4A; [0045-0046]), de Juan and Breegi fail to explicitly disclose that the second connector of the support coupling to the container.
	However, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the support disclosed by de Juan in view of Breegi to be connected to the container via its second connection, in order to provide quick and simple connection and disconnection of the syringe or stopper mechanism after use, as suggested by de Juan in paragraph [0540], or to provide quick and simple connection and disconnection between the container and a vacuum source to assist in the removal of fluid, as suggested by Breegi in paragraph [0046].

25.	Claims 136-137 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over de Juan in view of Breegi, as applied to claim 122 above, in further view of Abreu (US PGPUB 2002/0049389).

26.	With regard to claims 136-137, de Juan and Breegi are silent in regard to the cartridge further comprising an identifier coupled to the container and corresponding to data identifying the container and the patient, wherein the method further comprises receiving the data of the identifier by a processor; wherein the identifier comprises one or more of an optical pattern, a bar code, a one-dimensional bar code, a two-dimensional bar code, an RFID, or a magnetic code.
	However, Abreu discloses noninvasive measurement of chemical substances (abstract), wherein a processor (2686) communicates with an identifier (‘coded modulated signal’ [0150-0152]; ‘infrared transmitter emits short duration pulses which are sensed by a remotely placed photodiode in the infrared detector which is subsequently decoded, processed, and recorded’ [0156]; ‘barcode technology with barcode reader’ Figs. 8A, 8B; [0688]; [0689]) is utilized to identify and determine the concentration of the substance of interest ([0150-0152]; [0156]), as well as control chemotherapy if cancer markers are identified ([1111-1112]; [1150]; [1191]; [0963]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device disclosed by de Juan in view of Breegi, to include an identifier and processor for identifying the container and patient, similar to that disclosed by Abreu, in order to enhance the organization and ease of data acquisition and monitoring from a remotely located station, as suggested by Abreu in paragraph [0165]. Further, one having ordinary skill in the art would be motivated to utilize an optical, barcode, RFID or magnetic code identifier in order to utilize well-known conventional means of identifying patient information.

27.	Claim 138 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over de Juan in view of Breegi, as applied to claim 122 above, in further view of Minh Miner et al. (US PGPUB 2005/0171491).

28.	With regard to claim 136, while de Juan discloses a stopper mechanism (704) disposed within the container (703C) appearing to utilize a spring and vent mechanism (Fig. 7; [0540]), de Juan and Breegi are silent in regard to a porous vent structure coupled to a proximal, downstream end of the container, the porous vent structure configured to allow air to pass through the porous vent structure while preventing liquid from passing through the porous vent structure upon being wetted by the displaced sample of fluid.
	However, Minh Miner discloses an intravenous delivery system (abstract) including an assembly for coupling a solution container (26) to a delivery system drip chamber (16) used for regulating the flow rate of solution delivered to the patient; wherein the system includes a porous vent (vent plug, 62) coupled to the downstream end of the drip chamber (16) configured to allow air to pass through the porous vent structure (62) while preventing liquid from passing through the porous vent structure upon being wetted by displaced liquid from the drip chamber (16; Figs. 1, 3; [0036]; [0042]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proximal, downstream end of the container, disclosed by de Juan in view of Breegi, to include a porous vent structure, similar to that disclosed by Minh Miner, in order to allow displaced air from the container, while preventing any liquid from escaping through the vent, as suggested by Minh Miner in paragraph [0036].

Conclusion
29.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kliman (US PGPUB 2009/0196903) discloses drug delivery devices, kits and methods therefor.

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781